DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0358684) in view of Sakai (US 2016/0247932) and 
Regarding claim 1, Chen discloses an integrated circuit structure, comprising:  5a semiconductor channel structure  (Fig.2, numeral 202); a gate dielectric (220) over the semiconductor channel structure, the gate dielectric comprising an antiferroelectric polycrystalline layer (226) ([0018]), the antiferroelectric layer having an uppermost surface (226); and the gate dielectric further comprising an amorphous oxide layer (222) ([0018]) between the antiferroelectric polycrystalline material layer (226) and the semiconductor channel structure (20), wherein the antiferroelectric polycrystalline material layer (226) is on and in direct contact with the amorphous oxide layer (222); a gate electrode (210) having a conductive layer (212) on and in direct contact with the antiferroelectric pollycrystalline material layer (226), the conductive layer  (212) comprising a metal ([0012]; note: barrier layer  is TiN); and the conductive layer (212) having an uppermost surface co-planar with the uppermost surface of the antiferroelectric polycrystalline material layer (226); 10a first source or drain structure (206) at a first side of the gate electrode (210); and a second source or drain structure (206) at a second side of the gate electrode (210) opposite the first side.
Chen does not explicitly disclose that the channel comprising a monocrystalline material.
Sakai however discloses that the channel (Fig.1, numeral 7) comprising a monocrystalline material ([0110]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Chen with Sakai have the channel comprising a monocrystalline material for the purpose of forming a ferroelectric device (Sakai, [0110]).
Regarding claim 5, Chen discloses the ferroelectric or antiferroelectric polycrystalline material layer is an antiferroelectric polycrystalline material layer ([0013]).
Regarding claim 9, Chen discloses an integrated circuit structure, comprising:  21WO 2019/066875PCT/US2017/054164 a semiconductor channel structure (Fig.2, numeral 202); a gate dielectric (220) over the semiconductor channel structure (202), the gate dielectric comprising an antiferroelectric polycrystalline material layer (226); the antiferroelectric polycrystalline material layer (226) having an uppermost surface and the gate dielectric further comprising an amorphous oxide layer (222)  between the  antiferroelectric polycrystalline material layer (226) and the semiconductor channel structure (202), wherein antiferroelectric polycrystalline material layer (226) is on and in direct contact with the amorphous oxide layer (222); a gate electrode  (210) having a conductive layer (212) ([0012])  on the antiferroelectric polycrystalline5 material layer (226), the conductive layer (212) comprising a metal ([0012]; note:TiN); the conductive layer (212) having an uppermost surface co-planar with the uppermost surface of the antiferroelectric polycrystalline material layer (226) ;a first source or drain structure (206) at a first side of the gate electrode (210); a first dielectric spacer (204) between the first source or drain structure (206) and the first side of the gate electrode (210); a second source or drain structure (206) at a second side of the gate electrode (210) opposite the first 10side; and a second dielectric spacer (204) between the second source or drain structure (206) and the second side of the gate electrode (210).
Chen does not explicitly disclose that the channel comprising a monocrystalline material.
Sakai however discloses that the channel (Fig.1, numeral 7) comprising a monocrystalline material ([0110]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Chen with Sakai have the channel comprising a monocrystalline material for the purpose of forming a ferroelectric device (Sakai, [0110]).
Regarding claim 10, Chen discloses wherein the ferroelectric or antiferroelectric 15polycrystalline material layer (124); (126) extends along the first dielectric spacer and the second dielectric spacer (104).
Regarding claim 15, Chen discloses the ferroelectric or antiferroelectric polycrystalline material layer is an antiferroelectric polycrystalline material layer ([0013]).
Claim(s) 2, 3, 4, 5, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sakai as applied to claim 1 above, and further in view of Migita et al. (“Polarization switching behavior of Hf–Zr–O ferroelectric ultrathin films studied through coercive field characteristics,“ Japanese Journal of Applied Physics 57, 04FB01 (2018)).
Regarding claim 2, Chen does not explicitly disclose wherein the antiferroelectric 15polycrystalline material layer is a ferroelectric polycrystalline material layer (Abstract).
Migita however discloses that ferroelectric is polycrystalline material layer (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Migita to have the ferroelectric as polycrystalline material layer for the purpose of improving switching behavior of a ferroelectric film (Migita page 2, column 1, Section 2, paragraph 1).
Regarding claim 3, Migita discloses wherein the ferroelectric polycrystalline material layer is an oxide comprising Zr and Hf with a Zr:Hf ratio of 50:50 or greater in Zr (page 3, column 1, paragraph 3).
Regarding claim 4, Chen in view of Sakai and Migita does not explicitly disclose wherein the ferroelectric polycrystalline material layer has at least 80% orthorhombic crystallinity.
Migita however discloses that the crystalline structure consists of orthorhombic phase (page 3, column 1, paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the orthorhombic crystallinity to be in the claimed range for the purpose of optimization switching behavior of the ferroelectric film (Migita, Abstract).
Regarding claim 5, Chen discloses the ferroelectric or antiferroelectric polycrystalline material layer is an antiferroelectric polycrystalline material layer ([0013]).
Regarding claim 12, Chen does not disclose wherein the ferroelectric or antiferroelectric polycrystalline material layer is a ferroelectric polycrystalline material layer.
Migita however discloses that ferroelectric is polycrystalline material layer (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Migita to have the ferroelectric as polycrystalline material layer for the purpose of improving switching behavior of a ferroelectric film (Migita page 2, column 1, Section 2, paragraph 1).
Regarding claim 13, Migita discloses wherein the ferroelectric polycrystalline material layer is an oxide comprising Zr and Hf with a Zr:Hf ratio of 50:50 or greater in Zr (page 3, column 1, paragraph 3).
Regarding claim 14, Chen in view of Sakai and Migita does not explicitly disclose wherein the ferroelectric polycrystalline material layer has at least 80% orthorhombic crystallinity.
Migita however discloses that the crystalline structure consists of orthorhombic phase (page 3, column 1, paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the orthorhombic crystallinity to be in the claimed range for the purpose of optimization switching behavior of the ferroelectric film (Migita, Abstract).
Regarding claim 18, Chen discloses wherein the gate dielectric (Fig.2, numeral 220) further comprises an amorphous oxide layer (222) ([0018]) between the ferroelectric or antiferroelectric polycrystalline material layer (226) and the semiconductor channel structure (202).
Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable Chen in view of Sakai as applied to claims 5 and 15 above, and further in view of Muller (Muller et al., “Ferroelectricity in Simple Binary ZrO2 and HfO2,” Nano Lett. 2012, 12, 4318−4323)
Regarding claims 6 and 16, Chen does not explicitly disclose wherein the antiferroelectric polycrystalline material layer is an oxide comprising Zr and Hf with a Zr:Hf ratio of 80:20 or greater in Zr.
Chen however discloses that the layer (126) can be antiferroelectric ([0013]).  And Muller discloses that material layer with an oxide comprising Zr and Hf with a Zr:Hf ratio of 80:20 or greater in Zr exhibit anitferroelectricity (Figs.2; Fig.4).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Chen with Muller to have the antiferroelectric polycrystalline material layer is an oxide comprising Zr and Hf with a Zr:Hf ratio of 80:20 or greater in Zr for the purpose of obtaining antiferrroelectric material.
Regarding claims 7 and 17, Muller discloses wherein the antiferroelectric polycrystalline 30material layer has at least 80% tetragonal crystallinity (page 4322, column 2, paragraph 2, note: “Zr-rich samples”).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sakai, and Migita.
Regarding claim 19, Chen discloses an integrated circuit structure, comprising: a semiconductor channel  structure (Fig.2, numeral; 202);  10a gate dielectric  (220) comprising an amorphous oxide layer (222) ([0018]),over the semiconductor channel structure (202); a gate electrode  (210) above the gate dielectric (220), the gate electrode having a conductive layer having an uppermost surface; a first source or drain structure (206) at a first side of the gate electrode (210); a first dielectric spacer  (204) between the first source or drain structure  (208)  and the first side of the gate electrode (210);  15a second source or drain structure (208) at a second side of the gate electrode 210) opposite the first side; a second dielectric spacer  (204) between the second source or drain structure (208) and the second side of the gate electrode (210); and a antiferroelectric polycrystalline material layer (226) ([0018]), the antiferroelectric polycrystalline material layer  (226) adjacent the first and second dielectric spaces (204) and adjacent the gate dielectric (220) the antiferroelectric polycrystalline material layer (226) having an uppermost surface co-planar with the uppermost surface of the gate electrode  (210), wherein the antiferroelectric polycrystalline material layer (226) is on and in direct contact with the amorphous oxide layer (222) ([0018]) of the gate dielectric (220), and wherein the conductive layer (212) of the gate electrode (210) is on and in direct contact with the antiferroelectric polycrystalline material layer (226).
Chen does not explicitly disclose that the channel comprising a monocrystalline material.
Sakai however discloses that the channel (Fig.1, numeral 7) comprising a monocrystalline material ([0110]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Chen with Sakai have the channel comprising a monocrystalline material for the purpose of forming a ferroelectric device (Sakai, [0110]).
Regarding claim 20, Chen discloses wherein the antiferroelectric polycrystalline material layer (226) is an oxide comprising Zr and Hf ([0013]), and wherein the gate dielectric comprises a layer of amorphous hafnium oxide (222) ([0013]).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sakai as applied to claim 20 above, and further in view of Migita.
Regarding claim 21, Chen in view of Sakai does not explicitly disclose wherein the ferroelectric polycrystalline material layer has at least 80% orthorhombic crystallinity.
Migita however discloses that the crystalline structure consists of orthorhombic phase (page 3, column 1, paragraph 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the orthorhombic crystallinity to be in the claimed range for the purpose of optimization switching behavior of the ferroelectric film (Migita, Abstract).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sakai as applied to claim 20 above, and further in view of Muller (Muller et al.,  “Ferroelectricity in Simple Binary ZrO2 and HfO2,” Nano Lett. 2012, 12, 4318−4323).
Regarding claim 22, Chen in view of Sakai does not disclose wherein the ferroelectric or antiferroelectric 30polycrystalline material layer has at least 80% tetragonal crystallinity.
Chen however discloses that the layer (226) can be antiferroelectric materials ([0018]).  And Muller discloses that material layer with an oxide comprising Zr and Hf with a Zr:Hf ratio of 80:20 or greater in Zr exhibit anitferroelectricity (Figs.2; Fig.4) and has at least 80% tetragonal crystallinity (page 4322, column 2, paragraph 2, note: “Zr-rich samples”).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Chen with Muller to have antiferroelectric 30polycrystalline material layer has at least 80% tetragonal crystallinity for the purpose of obtaining an antiferrroelectric material.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that Chen does not disclose the limitaiton of amended claims 1, 9, and 19, wherein dielectric further comprising an amorphous oxide layer where the ferroelectric or antiferroelectric polycrystalline material layer is on and in direct contact with the amorphous oxide layer, and a gate electrode having a conductive layer on and in direct contact with the ferroelectric or antiferroelectric polycrystalline material layer are not persuasive because Chen discloses that dielectric (Fig.2, numeral 220) further comprising an amorphous oxide layer (222) ([0018]) where the  antiferroelectric polycrystalline material layer (226) is on and in direct contact with the amorphous oxide layer (222), and a gate electrode (210) having a conductive layer (212) on and in direct contact with the antiferroelectric polycrystalline material layer (226).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891